WOLFE Commissioner.
This is an action for damages arising out of personal injuries that the plaintiff sustained when a scooter that he was riding was struck by defendant’s automobile. The plaintiff by his petition sought $10,000 actual and $15,000 punitive damages. The jury returned a verdict for $1,000 actual damages and no punitive damages. The plaintiff filed a motion for a new trial on grounds that the verdict was grossly inadequate and that the court erred in permitting certain comments by defendant’s counsel in his closing argument. The motion for a new trial was sustained by the court and the defendant has appealed.
The defendant moved to transfer the case to the Supreme Court on the ground that the amount in controversy exceeds $7,500. As stated, the judgment, which was set aside, was for $1,000, but when the plaintiff’s motion for a new trial was sustained the plaintiff’s claim for $25,000 was reinstated. The defendant here maintains that $1,000 is adequate and that the verdict for that amount should be reinstated. The plaintiff conversely maintains that the court properly held that the verdict was inadequate and that he should be allowed to again seek a judgment on his petition for $25,000. The amount in controversy, therefore, is the difference between $25,000 and $1,000 or $24,000. The jurisdiction of this appeal is consequently in the Supreme Court. Sofian v. Douglas, 324 Mo. 258, 23 S.W.2d 126; Hemminghaus v. Ferguson, 358 Mo. 476, 215 S.W.2d 481; Conner v. Neiswender, 360 Mo. 1074, 232 S.W.2d 469; Baker v. Brown’s Estate, Mo., 294 S.W.2d 22; Citizens Bank of Sparta v. Aetna Casualty & Surety Co., Mo.App., 115 S.W.2d 3; Stein v. Baskowitz, Mo.App., 157 S.W.2d 807.
The Commissioner accordingly recommends that the case be transferred to the Supreme Court.
PER CURIAM.
The foregoing opinion of WOLFE, C., is adopted as the opinion of the court.
*526The case is accordingly transferred to the Supreme Court.
ANDERSON, P. J., MATTHES, J., and GEORGE P. ADAMS, Special Judge, concur.